Appeal by the defendant from a judgment of the County Court, Dutchess County (Marlow, J.), rendered May 14, 1996, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant challenges the sufficiency of the evidence presented to the Grand Jury. However, where there has been a judgment of conviction based on legally sufficient trial evidence, the propriety of the trial court’s denial of the defendant’s motion to dismiss the indictment on the ground of insufficiency of the Grand Jury evidence is not reviewable on appeal (see, CPL 210.30 [6]; People v Taylor, 225 AD2d 640; People v Almodovar, 216 AD2d 205; People v Alexander, 136 AD2d 332, 335-336; People v Robinson, 133 AD2d 473; People v Miller, 121 AD2d 477).
The court did not err in denying the defendant’s request to charge the jury on the agency defense since there was no reasonable view of the evidence which warranted such a charge (see, People v Herring, 83 NY2d 780; People v Argibay, 45 NY2d 45, cert denied sub. nom Hahn-Diguiseppe v New York, 439 US 930; People v Roche, 45 NY2d 78, cert denied 439 US 958).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are without merit. Bracken, J. P., Rosenblatt, Ritter and Florin, JJ., concur.